 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
11    SCOTT JOHNSON,                                      No. 2:17-cv-02560-MCE-CKD
12                        Plaintiff,
13              v.                                        MEMORANDUM AND ORDER
14    VINTAGE CENTER LLC, et al.,
15                        Defendants.
16

17          Through the present action, Plaintiff Scott Johnson seeks damages and injunctive

18   relief against remaining Defendant Bryan Takeo Corrie (“Defendant”) for violations of the

19   Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12101–12213, as well as

20   California’s Unruh Civil Rights Act (“Unruh Act”), Cal. Civ. Code § 51. Plaintiff claims he

21   encountered various physical barriers at Defendant’s restaurant in Sacramento,

22   California. Plaintiff has moved for summary judgment, ECF No. 22, in response to which

23   Defendant filed an Opposition, ECF No. 24, briefly arguing that Plaintiff is not entitled to

24   multiple statutory damages for actual visits and deterrence. For the reasons that follow,

25   Plaintiff’s Motion is GRANTED.1

26   ///

27
            1
              Having determined that oral argument would not be of material assistance, the Court ordered the
28   Motion submitted on the briefs pursuant to Local Rule 230(g).
                                                         1
 1                                           ANALYSIS
 2
 3          The Federal Rules of Civil Procedure provide for summary judgment when “the

 4   movant shows that there is no genuine dispute as to any material fact and the movant is

 5   entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v.

 6   Catrett, 477 U.S. 317, 322 (1986). One of the principal purposes of Rule 56 is to

 7   dispose of factually unsupported claims or defenses. Celotex, 477 U.S. at 325.

 8          Rule 56 also allows a court to grant summary judgment on part of a claim or

 9   defense, known as partial summary judgment. See Fed. R. Civ. P. 56(a) (“A party may

10   move for summary judgment, identifying each claim or defense—or the part of each

11   claim or defense—on which summary judgment is sought.”); see also Allstate Ins. Co. v.

12   Madan, 889 F. Supp. 374, 378–79 (C.D. Cal. 1995). The standard that applies to a

13   motion for partial summary judgment is the same as that which applies to a motion for

14   summary judgment. See Fed. R. Civ. P. 56(a); California ex rel. Cal. Dep’t of Toxic

15   Substances Control v. Campbell, 138 F.3d 772, 780 (9th Cir. 1998) (applying summary

16   judgment standard to motion for summary adjudication).

17          In a summary judgment motion, the moving party always bears the initial

18   responsibility of informing the court of the basis for the motion and identifying the

19   portions in the record “which it believes demonstrate the absence of a genuine issue of

20   material fact.” Celotex, 477 U.S. at 323. “However, if the nonmoving party bears the

21   burden of proof on an issue at trial, the moving party need not produce affirmative

22   evidence of an absence of fact to satisfy its burden.” In re Brazier Forest Prods. Inc.,

23   921 F.2d 221, 223 (9th Cir. 1990). If the moving party meets its initial responsibility, the

24   burden then shifts to the opposing party to establish that a genuine issue as to any

25   material fact actually does exist. Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

26   475 U.S. 574, 586–87 (1986); First Nat’l Bank v. Cities Serv. Co., 391 U.S. 253, 288–89

27   (1968).

28   ///
                                                    2
 1          In attempting to establish the existence or non-existence of a genuine factual
 2   dispute, the party must support its assertion by “citing to particular parts of materials in
 3   the record, including depositions, documents, electronically stored information,
 4   affidavits[,] or declarations . . . or other materials; or showing that the materials cited do
 5   not establish the absence or presence of a genuine dispute, or that an adverse party
 6   cannot produce admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1). The
 7   opposing party must demonstrate that the fact in contention is material, i.e., a fact that
 8   might affect the outcome of the suit under the governing law. Anderson v. Liberty Lobby,
 9   Inc., 477 U.S. 242, 248, 251–52 (1986); Owens v. Local No. 169, Assoc. of W. Pulp and
10   Paper Workers, 971 F.2d 347, 355 (9th Cir. 1987). The opposing party must also
11   demonstrate that the dispute about a material fact “is ‘genuine,’ that is, if the evidence is
12   such that a reasonable jury could return a verdict for the nonmoving party.” Anderson,
13   477 U.S. at 248. In other words, the judge needs to answer the preliminary question
14   before the evidence is left to the jury of “not whether there is literally no evidence, but
15   whether there is any upon which a jury could properly proceed to find a verdict for the
16   party producing it, upon whom the onus of proof is imposed.” Anderson, 477 U.S. at 251

17   (quoting Improvement Co. v. Munson, 81 U.S. 442, 448 (1871)). As the Supreme Court
18   explained, “[w]hen the moving party has carried its burden under Rule [56(a)], its
19   opponent must do more than simply show that there is some metaphysical doubt as to

20   the material facts.” Matsushita, 475 U.S. at 586. Therefore, “[w]here the record taken as
21   a whole could not lead a rational trier of fact to find for the nonmoving party, there is no
22   ‘genuine issue for trial.’” Id. at 587.
23          In resolving a summary judgment motion, the evidence of the opposing party is to
24   be believed, and all reasonable inferences that may be drawn from the facts placed
25   before the court must be drawn in favor of the opposing party. Anderson, 477 U.S. at
26   255. Nevertheless, inferences are not drawn out of the air, and it is the opposing party’s
27   obligation to produce a factual predicate from which the inference may be drawn.
28   ///
                                                     3
 1   Richards v. Nielsen Freight Lines, 602 F. Supp. 1224, 1244–45 (E.D. Cal. 1985), aff’d,
 2   810 F.2d 898 (9th Cir. 1987).
 3          As indicated, Defendant failed to oppose the bulk of Plaintiff’s Motion. While “[a]
 4   district court may not grant a motion for summary judgment solely because the opposing
 5   party has failed to file an opposition,” Van Mathis v. Safeway Grocery, No. C 09-2026
 6   WHA (PR), 2010 WL 3636213, at *1 (N.D. Cal. Sept. 14, 2010), the Court agrees here
 7   that Plaintiff has satisfied “[his] burden of showing [his] entitlement to judgment.”
 8   Crisobal v. Siegel, 26 F.3d 1488, 1491 (9th Cir. 1994)).
 9          To prevail on a claim under Title III of the ADA, “a plaintiff must show that: (1) he
10   is disabled within the meaning of the ADA; (2) the defendant is a private entity that owns,
11   leases, or operates a place of public accommodation; and (3) the plaintiff was denied
12   public accommodations by the defendant because of his disability.” Arizona ex rel.
13   Goddard v. Harkins Amusement Enters., Inc., 603 F.3d 666, 670 (9th Cir. 2010). “The
14   third element . . . is met if there was a violation of applicable accessibility standards.”
15   Moeller v. Taco Bell Corp., 816 F. Supp. 2d 831, 847 (N.D. Cal. 2011) (citing
16   Chapman v. Pier 1 Imports (U.S.), Inc., 631 F.3d 939, 945 (9th Cir. 2011); Donald v.

17   Cafe Royale, 218 Cal. App. 3d 168, 183 (1990)). The Unruh Act provides, in relevant
18   part: “A violation of the right of any individual under the federal Americans with
19   Disabilities Act of 1990 . . . shall also constitute a violation of [the Unruh Civil Rights

20   Act].” Cal. Civ. Code § 51(f). California Civil Code § 52(a) sets a minimum of $4,000 in
21   damages for a violation of the Unruh Act.
22          The ADA defines a person as disabled if, among other things, he has “a
23   physical . . . impairment that substantially limits one or more major life activities.”
24   42 U.S.C. § 12102(1)(A). The ADA lists “walking” as an example of a major life activity.
25   Id. § 12102(2)(A). Thus, because Plaintiff is a quadriplegic, he is considered disabled
26   within the meaning of the ADA. Defendant also owns the restaurant in question, and “a
27   restaurant, bar, or other establishment serving food or drink” is considered a place of
28   public accommodation under the ADA. See id. § 12181(7)(B). Finally, by not meeting
                                                     4
 1   the requirements set forth in the ADA Accessibility Guidelines for Buildings and Facilities
 2   (“ADAAG”), Defendant’s restaurant contains barriers to access. See Chapman,
 3   631 F.3d at 945 (“Any element in a facility that does not meet or exceed the
 4   requirements set forth in the ADAAG is a barrier to access.”) (citations omitted).
 5   Accordingly, Plaintiff has shown he is entitled to judgment for his claims under both the
 6   ADA and the Unruh Act.
 7          Plaintiff seeks statutory damages under the Unruh Act for two violations: one
 8   violation for a single actual visit to the restaurant and one violation for all of the times he
 9   was deterred from returning after the fact. Pl.’s Reply in Supp. of Mot. for Summ. J.,
10   ECF No. 25, at 4. As the Unruh Act provides $4,000 in damages for each violation,
11   Plaintiff has shown he is entitled to $8,000 in damages for the two violations.
12
13                                          CONCLUSION
14
15          For the reasons provided, Plaintiff’s Motion for Summary Judgment, ECF No. 22,
16   is GRANTED. Defendant is ENJOINED to make his property compliant with the

17   Americans with Disabilities Act and the Court awards Plaintiff statutory damages in the
18   amount of $8,000.
19          IT IS SO ORDERED.

20   Dated: August 6, 2019
21
22
23
24
25
26
27
28
                                                     5
